Exhibit 4.1 Neither this security nor the securities into which this security is exercisable have been registered with the Securities and Exchange Commission or the securities commission of any state.These securities are issued in reliance upon an exemption from registration under the Securities Act of 1933 (the “Securities Act”), and, accordingly, may not be offered or sold except pursuant to an effective registration statement under the Securities Act or pursuant to an available exemption from, or in a transaction not subject to, the registration requirements of the Securities Act and in accordance with applicable state securities laws as evidenced by a legal opinion of counsel to the transferor to such effect, the substance of which will be reasonably acceptable to the company. COMMON STOCK PURCHASE WARRANT # To purchase shares of common stock of BULLION RIVER GOLD CORP. Dated: January , 2008 This common stock purchase warrant (the “Warrant”) certifies that, for value received, (the “Holder”), is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date given above (the “Initial Exercise Date”) and by the close of business on the second anniversary of the Initial Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and purchase from Bullion River Gold Corp., a Nevada corporation (the “Company”), up to shares (the “Warrant Shares”) of common stock, par value $0.001 per share, of the Company (the “Common Stock”).The purchase price of one share of Common Stock under this Warrant is equal to the Exercise Price, as defined in Section 2(a). 1. Definitions.Capitalized terms used and not otherwise defined in this Warrant have the same meanings as they have in the Unit Purchase Agreement (the “Purchase Agreement”), dated January , 2008, among the Company and the Holder as Purchaser. 2. Exercise. (a) Exercise Price.The exercise price of the Common Stock under this Warrant is $0.40. (b) Exercise of Warrant.The Holder may exercise the purchase rights represented by this Warrant at any time from the Initial Exercise Date to five o’clock in the afternoon, Pacific Standard Time, on the Termination Date by delivering to the Company (i) a duly executed facsimile copy of the annexed Exercise Notice (attached hereto as Exhibit A), and, (ii) within 5 Trading Days of delivering the Exercise Notice to the Company, (A) this Warrant, and (B)with payment to the Company of the Exercise Price (the “Exercise Amount”). (c) Exercise limitations. (i) The Holder may not exercise any portion of this Warrant if, immediately after the Warrant Shares are issued, the Holder (together with the Holder’s Affiliates) would beneficially own more than 4.99% of the number of shares of the Common Stock outstanding. For the purposes of the foregoing sentence, the number of shares of Common Stock beneficially owned by the Holder and its Affiliates includes the number of shares of Common Stock issuable upon the exercise of this Warrant, but excludes the number of shares of Common Stock that would be issuable upon (i) the Holder’s exercise of the remaining, unexercised portion of this Warrant and (ii) the Holder’s or its Affiliates’ exercise or conversion of the unexercised or nonconverted portion of any other securities of the Company that the Holder or any of its Affiliates own beneficially.
